                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-46-6
 v.                                             )
                                                )        Judge Travis R. McDonough
 LOVEST CARTER                                  )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER


       Magistrate Judge Susan K. Lee filed a report and recommendation (Doc. 172)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Count One of the 19-count Superseding Indictment; (2) accept Defendant’s guilty plea as to the

lesser-included offense of the charge in Count One of the Superseding Indictment, that is of

conspiracy to distribute 500 grams or more of a mixture and substance containing a detectable

amount of cocaine, a Schedule II controlled substance, in violation of Title 21 U.S.C. §§ 846,

841(a)(1), and 841(b)(1)(B); (3) adjudicate the Defendant guilty of the lesser-included offense of

the charge in Count One of the Superseding Indictment, that is of conspiracy to distribute 500

grams or more of a mixture and substance containing a detectable amount of cocaine, a Schedule

II controlled substance, in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B); (4)

defer a decision on whether to accept the plea agreement until sentencing; and (5) Defendant

shall remain released on bond under appropriate conditions of release until sentencing in this

matter. (Id.) Neither party filed a timely objection to the report and recommendation. After

reviewing the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.
Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 172) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

   1. Defendant’s motion to withdraw his not-guilty plea as to lesser-included offense of the

      charge in Count One of the Superseding Indictment, that is of conspiracy to distribute

      500 grams or more of a mixture and substance containing a detectable amount of cocaine,

      a Schedule II controlled substance, in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and

      841(b)(1)(B) of the Superseding Indictment is GRANTED;

   2. Defendant’s plea of guilty to the lesser-included offense of the charge in Count One of

      the Superseding Indictment, that is of conspiracy to distribute 500 grams or more of a

      mixture and substance containing a detectable amount of cocaine, a Schedule II

      controlled substance, in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B)

      is ACCEPTED;

   3. Defendant is hereby ADJUDGED guilty of the lesser-included offense of the charge in

      Count One of the Superseding Indictment, that is of conspiracy to distribute 500 grams or

      more of a mixture and substance containing a detectable amount of cocaine, a Schedule II

      controlled substance, in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B);

   4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

   5. Defendant SHALL REMAIN on bond under appropriate conditions of release until

      sentencing in this matter which is scheduled to take place on February 28, 2020 at 9:00

      a.m. [EASTERN] before the undersigned.

      SO ORDERED.

                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                              2
